DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "respectively belt" in line 3-4 of claim 3 is unclear, the claim is unclear as to what the applicant is trying to say. Applicant is introducing a belt later in line 6 of claim 3, so does claim 3 have 2 belts? Applicant has support for only one belt, therefore for examination purposes examiner has disregarded “respectively belt” and only considered the belt in line 6.
 The term "respectively belt" in line 3 of claim 5 is unclear, the claim is indefinite because it is unclear what applicant is trying to say. Is applicant introducing a belt and a bead chain both in claim 5? Applicant has support for bead chain, therefore for examination purposes examiner has disregarded “respectively belt” and only considered the bead chain to examine as best understood.

Claim 8 is rejected for depending from a rejected claim 7.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Toti (US 20050087394 A1); or, in the alternative, under 35 U.S.C. 103 as obvious over Toti in view of Chen (US 20190162016 A1).
Regarding claim 1, Toti teaches a Venetian blind (Fig. 40A, 15, 15A or 16 as different examples along with fig. 1) comprising: two string reels 19 engaged with each other (19-19 are engaged to each other via shaft 88 in fig. 15 or 16 for example, ¶0149 -  or see fig. 40A or 15A in which they are directly engaged one atop the other); two spring reels (32, 33) engaged with each other (see Fig. 13; 32 and 33 are engaged with each other by a spring 31 - when interpreted with the broadest reasonable interpretation, a first element can be "engaged" to a second element by way of one or more elements in between - to overcome this interpretation the applicant can amend to ‘directly engaged’ - note that a definition of ‘engaged’ is merely ‘attached’ or ‘binded’ - see definition provided below); a leaf spring 31 comprising two sections respectively wound on (¶0114) the spring reels (32, 33) so that one of the sections of the leaf spring gets longer and the remaining one of the sections of the leaf spring gets shorter when the spring reels are rotated (see Fig. 14c-d); and a wheel set 65 for connecting one of the string 
However, if it is considered unreasonable to interpret the two spring or string reels as engaged (by the spring or shaft respectively) with each other, Chen teaches (See Fig. 3) two reels (22, 23) engaged with each other (¶0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Toti with gears, as taught by Chen, to engage two reels with each other for transmission means.
en•gage
 (ɛnˈgeɪdʒ)v. -gaged, -gag•ing. v.t.
1. to occupy the attention or efforts of; involve: He engaged her in conversation.
2. to secure for aid, employment, or use; hire.
3. to attract and hold fast: The book engaged my attention.
4. to attract or please.
5. to bind, as by a pledge or promise; make liable.
6. to bind by a pledge to marry; betroth (usu. used in the passive).
7. to enter into conflict with.
8. to cause (gears or the like) to become interlocked; interlock with.
9. to attach or secure.
v.i.
10. to occupy oneself; become involved: to engage in politics.
11. to take employment.
12. to assume an obligation.
13. to enter into conflict.
14. (of gears) to interlock.
[1515–25; < Middle French engager, Old French engagier]
en•gag′er, n.
en•ga•gé
 (Fr. ɑ̃ gaˈʒeɪ)adj.
involved in or committed to something, as a political cause.
[1950–55; < French: literally, engaged]
Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. All rights reserved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toti, in view of Lin (US 7128122 B2); or, in the alternative, under 35 U.S.C. 103 as obvious over Toti and Chen as applied above, and further in view of Lin (US 7128122 B2).
Regarding claim 3, Toti teaches the wheel set comprising the leading gear connected to one of the spring reels and the following gear connected to one of the string reels, but is silent concerning a leading pulley, a following pulley, and a belt.
Lin teaches (Fig. 8) 20a leading pulley 6, a following pulley 60, and a belt 61; and the belt wound on the pulleys (Col. 3, lines 62-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Toti with a leading pulley, a following pulley, and a belt as taught by Lin to replace the two gears connected to string reel and spring reel with two pulleys, 
Regarding claim 4, Lin teaches each of the pulleys (6, 60) comprises teeth formed thereon (shown in Fig. 8), and the belt 61 comprises teeth engaged (Col. 3, lines 57-64) with the teeth of the pulleys (6, 60).
Regarding claim 5, Toti teaches the wheel set comprising the leading gear connected to one of the spring reels and the following gear connected to one of the string reels, but is silent concerning a leading wheel, a following wheel, and a bead chain.
Lin teaches a leading wheel formed 23 with recesses (not numbered, but shown in Fig. 5 or 2), a following wheel 122 formed with recesses (not numbered, but shown in Fig. 5 or 2), and a bead chain 3 wound on (not numbered, but shown in Fig. 5) the wheels (23, 122) and formed with beads inserted in the recesses (not numbered, but shown in Fig. 5) of the wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Toti with a leading wheel, a following wheel, and a bead chain; as taught by Lin; to replace the two gears connected to string reel and spring reel with two wheels, and connect the two wheels with the bead chain. Doing so would provide another option to connect the string reel with the spring reel.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toti as applied to claim 1 above, and further in view of Chen.
Regarding claim 6, Toti teaches the Venetian blind comprising a frame 11, wherein the string reels 19 and the spring reels (32, 33) are inserted (shown in Fig. 16) in the frame 11, and 
Chen teaches (See Fig. 1-3) the wheel set 30 located out of the frame 10 (Note: that the applicant recites “a wheel set” and not just the wheels, “a wheel set” can be interpreted with the broadest reasonable interpretation as a combination of elements for, and including, the wheels such as 311/313/312/315 and the wheels 32 and 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Toti with a wheel set located out of the frame, as taught by Chen, to easily repair/replace the wheelset.
Regarding claim 7, Toti teaches the frame 11 comprises two plates (top and bottom of 11) connected to each other (shown in Fig. 16), but is silent concerning each of the string reels comprises a gear located in the vicinity of one of the plates, and each of the spring reels comprises a gear located in the vicinity of the remaining one of the plates.
Chen teaches each of the string reels 25 comprises a gear (not numbered, but shown in Fig. 1) located in the vicinity of one of the plates 211, and each of the spring reels (22, 23) comprises a gear (not numbered, but shown in Fig. 1) located in the vicinity of the remaining one of the plates 212.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Toti with a gear attached to the reels, as taught by Chen, to engage the two string reels with each other and the two spring reels with each other.
Regarding claim 8, Chen further teaches a cover 311-315 (which is being interpreted with the broadest reasonable interpretation as part of the wheel set) to a selected one of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Toti with an opening and a cover, as taught by Chen, to secure the wheel set outside of the frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/DANIEL P CAHN/Primary Examiner, Art Unit 3634